 MACHINISTS (BURKART FOAM)417InternationalAssociation ofMachinists and Aero-spaceWorkers,AFL-CIO;DistrictNo. 111,InternationalAssociationofMachinists andAerospaceWorkers,AFL-CIO;Local LodgeNo. 1076,International Association of Machin-istsand AerospaceWorkers,AFL-CIOandBrenda Sue DavisBurkart Foam,Inc.andBrenda Sue Davis,Petition-erandLocal Lodge 1076,International Associa-tionofMachinists and AerospaceWorkers,AFL-CIO. Cases 14-CB--6345 and 14-RD-103230 September '1987DECISION, ORDER, ANDCERTIFICATION OFREPRESENTATIVEBY MEMBERS JOHANSEN, BABSON, ANDSTEPHENSPursuant to a petition filed on 19 February 1985an electionwas conductedin Case14-RD-1032 on11April 1985. The tally of ballots showed 211votes for and 197 against the Union, with 20 deter-minative challenged ballots. The Employer and thePetitioner filed timely objections to the election.On 14 May 1985 theRegionalDirectorissued aReport on ChallengedBallotsand Objections andrecommended, inter alia, that 18 challenges beoverruled and, if a revised tally indicated a majori-ty of valid votes cast for the Union, that a hearingbe held with regard to that portion of the objec-tions pertaining to the maintenance of a provisionin the International's constitution restricting resig-nation from membership. The Regional Directoroverruled the remainder of the Employer's and thePetitioner's objections.On 10 September 1985 the Board issued a deci-sion adopting the Regional Director's report. Therevised tally showed 229 votes for and 197againstthe Union.Upon a charge filed by the Petitioner on 25March 1985, the General Counsel issued a com-plaint on 24 April 1985 against the RespondentUnions. The complaint alleges that the RespondentUnions have violated Section 8(b)(1)(A) by main-taining in the Respondent International's constitu-tion a provision restricting resignation from unionmembership.On 13 May 1986 the Regional Director issued aSupplemental Report on Challenged Ballots andObjections,Order Directing Hearing and OrderConsolidating Cases and Notice of Hearing. TheRegional Director's supplemental report consolidat-ed Cases 14-CB-6345 and 14-RD-1032 for hearingbefore an administrative law judge.On 27 May 1986 the Charging Party/Petitionerfiled a Motion for Summary Judgment urging theBoard to find that the Respondent Unions'mainte-nance of the constitutional provision restricting res-ignation restrained and coerced employees, in vio-lation of Section 8(b)(1)(A), and interfered with theelection conducted in Case 14-RD-1032. On 29September 1986 the Board issued an Order denyingthe Motion for Summary Judgment and remandingthe proceeding to the Regional Director.On 28 November 1986 the parties jointly filedwith the Board in Washington, D.C., a motion totransfer proceedings to the Board and a stipulationof the record entered into by all parties. The par-ties agreed that the formal documents and stipula-tion of facts constitute the entire record in thesecases, and that no oral testimony or documentaryevidence is necessary or desired. The parties alsoagreed to waive a hearing before an administrativelaw judge, the making of findings of fact and con-clusions of law, and the issuance of a judge's deci-sion.On 17 February1986 the Board issued anorder granting the motion, approving the stipula-tion, and transferring the proceeding to the Board.Thereafter,theGeneralCounsel,RespondentUnions,Charging Party/Petitioner, and the Em-ployer filed briefs.'The National LaborRelations Board has delegat-ed its authority in this proceeding to a three-member panel.On the entire record in this proceeding, theBoard makes the followingFINDINGS OF FACTI.JURISDICTIONThe Employer, an Illinois corporation,hasbeenengaged in the business of manufacturing moldedfoam components at its Cairo,Illinoisplant.Theparties stipulated, and we find, that the Employerisan employer engaged in commerce within themeaning of Section 2(6) and (7) of the Act. Theparties further stipulated, and we find, that the Re-spondent Unions are labor organizations within themeaning of Section2(5) of the Act.II.THE ALLEGED UNFAIR LABOR PRACTICESThe issue presented in Case 14-CB-6345 iswhether the Respondent Unions have violated Sec-tion 8(b)(1)(A) by maintaining article L, section 3,in the International's constitution thatstates:ImproperConductof Member. . . .1The Employer has requested oral argument The request is denied asthe record and briefs adequately present the issues and the positions ofthe parties286 NLRB No. 35 418DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDAccepting employment in any capacity in anestablishment where a strike or lockout existsas recognized under this Constitution, withoutpermission.Resignation shall not relieve amember of his obligation to refrain from ac-cepting employment at the establishment forthe duration of the strike or lockout if the res-ignationoccurs during the period of the strikeor lockout or within 14 days preceding itscommencement.Where observance of a pri-mary picket line is required,any resignationtendered during the period that the picket lineismaintained,or within 14 days preceding itsestablishment, shall not become effective as aresignation during the period the picket line ismaintained,nor shall it relieve a member of hisor her obligation to observe the primary picketline for its duration.A. FactsOn 1 December 1969 the Respondent LocalLodge 1076 was certified as the collective-bargain-ing representative of the Employer's productionand maintenanceemployees. The Employer's in-spection employees were later added to the unit.The parties'mostrecentcollective-bargainingagreementexpired on 4 September 1984. When thepartieswere unable to reachagreement on a newcontract, the employees commenced a strike on 5September 1984.During the period 1 September 1984 through ap-proximately 20 August 1985, the Respondent Inter-national maintainedthe provision in its constitutionrestricting resignationfrom membership.B. Contentions of the PartiesThe General Counsel urges theBoardto find aviolation under the Board's decision inSheetMetalWorkers Local 73 (Safe Air),274 NLRB 374 (1985).InSafe Air,the Board held that aunion'smainte-nance of a constitutional provision restricting aunionmember'sright to resign violates Section8(b)(1)(A)of the Act. The Charging Party/-Petitioner and the Employer also rely onSafe Airin arguingthat the Respondent Unions unlawfullymaintainedthe constitutional provision.The Respondent Unions argue that no violationof Section 8(b)(1)(A) occurred because they didnot enforce the constitutional provisionat issue.The Respondent Unions contend that they did noteven threaten to enforce the provisionagainst anyunitemployee, and therefore did notrestrain orcoerce any employee.C. DiscussionWe agree with the General Counsel that the Re-spondent Unions'maintenanceof the provision re-strictinga member's right to resign violated Sec-tion 8(b)(1)(A) of the Act. InMachinists Local 1414(Neufeld Porsche-Audi),270 NLRB 1330 (1984), theBoard held that "any restrictions placed by a unionon itsmembers' right to resign . . . are unlawful."InMachinistsLocal 1769 (Dorsey Trailers), 271NLRB 911 (1984), the Board further held that "aunionmay not lawfully restrict the right of itsmembers to resign or otherwise refrain from pro-tected Section 7 activities."In addition, inSafe Airthe Board foundit insig-nificant that the provision restrictingresignationwas not enforced or that no fines were collectedfromunion members.Thus, the Board found themere maintenanceof the constitutional provisionrestrictingresignationsrestrained and coerced em-ployees fromexercisingtheir Section 7 rights.2Consistentwith the above precedent, we findthat the Respondent Unions' maintenance of theconstitutional provision restricting resignation frommembership violated Section 8(b)(1)(A) of the Act.III.THE OBJECTIONSThe Employer's Objection 4 and the ChargingParty/Petitioner's Objections 4 and 5 in Case 14-RD-1032 allege,inter alia,that the Union inter-fered with the election by maintaining its constitu-tionalprovision restrictingmembers' right toresign.The RespondentInternationalmaintained theprovision in its constitution from 1 September 1984untilapproximately 20 August 1985. The electioninCase 14-RD-1032 was held on 11 April 1985.At the time of the election, the unit employees hadbeen on strike since 5 September 1984, and the Em-ployer had hired replacement employees.The Employer contends that the maintenance ofthe constitutional provision presumptivelytaintedthe election. The Employer argues thata presump-tionof interference is warranted because the provi-sionis inherently destructive of Section 7 rightsand tends to force the strikers to vote for theUnion and nonstrikers to vote against it. The Em-2We also note that,although the issuebefore the CourtinPatternMakers League Y NLRB,473 U S 95 (1985), was thelegality of unionfines enforcing a constitutional restrictionon theright to resign during astrike or lockout or wheneither "appears imminent," dictum in the opin-ion that reflectedthe Court's reasoningindicated the Court's view thatthe provision itself wasunlawful See,e g , idat 107 (Board"justified inconcludingthat by restricting the right of employeesto resign,LeagueLaw 13impairs thepolicy of voluntaryunionism"), and id. at 114 (Boardreasonablyconcluded "thatLeague Law 13 'restrains or coerces' employ-ees, see 8(b)(1)(A), and isinconsistentwith the congressional policy ofvoluntaryunionism") MACHINISTS (BURKART FOAM)419ployer asserts that a presumption of interference isparticularly appropriate in cases such as this wherethe margin of the Union's victory is slight.The Charging Party/Petitioner argues that inlight of the fact that the election was conducted inthe midst of a strike, the maintenance of the consti-tutionalprovisionnecessarilyhad a coerciveimpact on each and every employee who was amember of the Union. The Charging Party/-Petitioner contends that the constitutional provi-sion's infringement on the union members' Section7 rights should be deemed presumptively objection-able conduct.The Union contends that the constitutional pro-vision is not objectionable because it played no partin the election. The Union asserts that there is noevidence that it made any attempt to enforce theprovision during the critical period, and that themere existence of the provision does not warrantsetting aside the election.We overrule the objections relating to theUnion's maintenance of the constitutional provisionrestricting resignation from membership. In consid-ering whether to set aside an election on the basisof objectionable conduct, weare notconsideringmerely whether a party has engaged in conductthat intereferes with, restrains, or coerces employ-ees intheir exercise of Section 7 rights in violationof the Act. Rather our inquiry is whether the con-duct in question was likely to affect the electionoutcome; when the circumstances are such that wecannot reach this conclusion, we do not set asidethe election.See, e.g.,Clark Equipment Co., 278NLRB 498 (1986). It is not immediately apparenthow maintenance of a constitutional provision re-strictingresignationsfromunionmembershipwould reasonably tend to coerce employees intovoting for the Union in the decertification election.Unlike a no-solicitation rule, to which both theCharging Party/Petitioner and the Employer anal-ogize the constitutional provision, the restriction onresignations does not impair employees' ability tocampaign for their preferred position during theelection period. As indicated above, the ChargingParty/Petitioner simply argues that the provisionnecessarily affected the election because a strikewas then going on. The Employer makes a morespecific argument, theorizing that because the pro-visionmight have caused some of the strikers toremain on strike even when they were faced withreplacement, the Union's coercion thereby placedthem in a position in which they would be behold-en to the Union to try to get back their jobsthrough a strike settlement agreement and that this,in turn,would influence them to vote for theUnion in the election. But it seems equally possi-ble-indeed, perhaps even more likely-that em-ployees who had remained on strike only becausethey thought the constitutional provision preventedthem from resigning would resent the Union andvote against it. Thus, although we do not hold thatactions taken by either a union or an employerwith respect to maintenance of union membershipcould never constitute objectionable conduct, weconclude that, on the stipulated record here, the re-lationship between the constitutional provision andthe employees' freedom to campaign and vote inthe decertification election is too tenuous to war-rant a finding that the mere existence of that provi-sionamounted to objectionable conduct.Because the revised tally of ballots shows thatthe Union has received a majority of the valid bal-lots cast, we shall certify the Union as the collec-tive-bargaining representative.CONCLUSIONS OF LAW1.Burkart Foam, Inc. is an employer engaged incommerce within the meaning of Section 2(6) and(7) of the Act.2.The Respondent Unions are labororganiza-tionswithin the meaning of Section 2(5) of theAct.3.By maintaining in the International's constitu-tion the restriction-on-resignations provision setforth in section II of this decision, the RespondentUnions engaged in an unfair labor practice affect-ingcommerce within the meaning of Section8(b)(1)(A) and Section 2(6) and (7) of the Act.REMEDYHaving found that the Respondent Unions haveengaged in an unfair labor practice in violation ofSection 8(b)(1)(A) of the Act, we shall order themto cease and desist and to take certain affirmativeaction designed to effectuate the policies of theAct.We shall order that the Respondent Unions ex-punge from the International'sconstitution andtheir governing documents the restrictions on resig-nation from membership contained in article L,section 3, of the constitution.ORDERThe National Labor Relations Board orders thatthe Respondent Unions, International Associationof Machinists and Aerospace Workers, AFL-CIO;DistrictNo. 111, International Association of Ma-chinistsand Aerospace Workers, AFL-CIO; andLocal Lodge No. 1076, International Associationof Machinists and Aerospace Workers, AFL-CIO,their officers, agents, and representatives, shall1.Cease and desist from 420DECISIONS OF THENATIONALLABOR RELATIONS BOARD(a)Maintaining in their governing documentsand constitution the restrictions on resignationfrom membership contained in the following con-stitutional provision:Improper Conduct of Member. . . .Accepting employment in any capacity in anestablishment where a strike or lockout existsas recognized under this Constitution, withoutpermission.Resignation shall not relieve amember of his obligation to refrain from ac-cepting employment at the establishment forthe duration of the strike or lockout if the res-ignation occurs during the period of the strikeor lockout or within 14 dayspreceding itscommencement.Where observance of a pri-mary picket line is required, any resignationtendered during the period that the picket lineismaintained, or within 14 days preceding itsestablishment, shall not become effective as aresignation during the period the picket line ismaintained, nor shall it relieve a member of hisor her obligation to observe the primary picketline for its duration.(b) In any like or related manner restraining orcoercing employees in the exercise of the rightsguaranteed them by Section 7 of the Act.2.Take the following affirmativeaction neces-sary to effectuate the policies of the Act.(a)Expunge from their governing documentsand constitution the restrictions on resignationfrom membership contained in the constitutionalprovision set forth above.(b) Post at their business offices and other placeswhere notices to their members are customarilyposted copies of the attached notice marked "Ap-pendix."3 Copies of the notice, on forms providedby the Regional Director for Region 14, afterbeing signed by the Respondent's authorized repre-sentative, shall be posted by the Respondent imme-diately upon receipt and maintained for 60 consec-utivedays in conspicuous places including allplaceswhere notices to members are customarilyposted. Reasonable steps shall be taken by the Re-spondent to ensure that the notices are not altered,defaced, or covered by any othermaterial.(c) Sign and return to the Regional Director suf-ficient copies of the notice for posting by BurkartFoam, Inc., if willing, at all places where notices toemployees are customarily posted.3 If thisOrder is enforced by a judgment of a UnitedStates court ofappeals, thewords in the noticereading"Posted by Orderof the Nation-alLabor Relations Board" shall read"Posted Pursuant to a Judgment ofthe United States Court of Appeals Enforcing an Orderof the NationalLabor Relations Board "(d)Notify theRegionalDirector in writingwithin20 days from the date of this Order whatsteps the Respondenthas taken to comply.CERTIFICATION OFREPRESENTATIVEIT IS CERTIFIED that a majority of the valid bal-lots have beencast for Local Lodge 1076, Interna-tionalAssociationofMachinists and AerospaceWorkers, AFL-CIO, and that it is the exclusivecollective-bargainingrepresentative of the employ-ees inthe following unit:All productionand maintenanceand inspectionemployeesemployed at the Employer's Cairo,Illinoisplant, excluding office employees, pro-fessionalemployees, laboratory technicians,salariedchemists,superintendents, plant pro-ductionemployees,executives,departmentforemen,and other supervisors with authorityto hire, promote, discipline or otherwise effectchanges in statusof employees or effectivelyrecommendsuch actions.APPENDIXNOTICE To MEMBERSPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentThe National Labor Relations Board has foundthat we violated the National Labor Relations Actand has ordered us to post and abide by this notice.WE WILL NOT maintain in our governing docu-ments and constitution the restrictions on resigna-tion from membership contained in the followingconstitutional provision:Improper Conduct of Member. . . .Accepting employment in any capacity in anestablishmentwhere a strike or lockout existsas recognized under this Constitution, withoutpermission.Resignation shall not relieve amember of his obligation to refrain from ac-cepting employment at the establishment forthe duration of the strike or lockout if the res-ignationoccurs during the period of the strikeor lockout or within 14 days preceding itscommencement.Where observance of a pri-mary picket line is required, any resignationtendered during the period that the picket lineismaintained, or within 14 days preceding itsestablishment, shall not become effective as aresignation during the period the picket line ismaintained,nor shall it relieve a member of his MACHINISTS(BURKART FOAM)421or her obligationto observethe primary picketline for its duration.WE WILL NOTin any like or related manner re-strain or coerce you in the exercise of the rightsguaranteedyou bySection7 of the Act.WE WILL removefrom our governing docu-ments and constitution the restrictions on resigna-tion from membership contained in the constitu-tional provision set forth above.INTERNATIONALASSOCIATIONOFMACHINISTS AND AEROSPACE WORK-ERS,AFL-CIO; DISTRICT No. 111,INTERNATIONALASSOCIATIONOFMACHINISTS AND AEROSPACE WORK-ERS,AFL-CIO; LOCALLODGE No.1076, INTERNATIONAL ASSOCIATIONOFMACHINISTSANDAEROSPACEWORKERS,AFL-CIO